Memorandum Opinion issued June 2, 2011, Withdrawn, and Order filed September
27, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00388-CV
                                   ____________

 PRINCE KAMAL-MALIK MUHAMMED-EL aka TERRY JEROME BECK-EL,
                        Appellant

                                           V.

   KENNETH NEGBENEBOR, CYNTHIA D. TILLEY and MARK CLARKE,
                         Appellees


                      On Appeal from the 240th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 10-DCV-185518


                                      ORDER

      On June 2, 2011, this court issued an opinion dismissing this appeal because the
notice of appeal was filed more than 30 days after the trial court’s judgment was signed.
See Tex. R. App. P. 25.1(a). On June 15, 2011, appellant filed a motion for rehearing, in
which he requested leave to proceed with a restricted appeal as a party who did not
participate in the hearing resulting in the judgment. See Tex. R. App. P. 30. On June 27,
2011, the court requested that appellees file a response to the motion on or before July 8,
2011. No response has been filed. According to the record on file with this court,
appellant is entitled to proceed with a restricted appeal.

       On September 8, 2011, we granted appellant’s motion for rehearing and ordered the
appeal reinstated. The court also ordered appellant to file a brief in this appeal on or
before October 10, 2011. This court’s memorandum opinion issued June 2, 2011, is
WITHDRAWN, and the June 2, 2011, judgment is ordered VACATED.



                                       PER CURIAM




                                              2